ORDER
PER CURIAM.
Jonathan Riggs (hereinafter, “Movant”) was convicted of burglary in the first degree, Section 569.160 RSMo (2000), robbery in the first degree, Section 569.020 RSMo (2000), and murder in the first degree, Section 565.020 RSMo (2000). Mov-ant was sentenced to an aggregate term of *841imprisonment for life plus forty-five years. This Court affirmed his conviction. State v. Riggs, 158 S.W.8d 266 (Mo.App. E.D.2005).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges that he received ineffective assistance of counsel in that his trial attorney failed to move for a change of venue because the jury panel may have been tainted.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).